I must respectfully dissent from the decision reached by the majority in this case.
The appellants in this matter are the siblings of Mark Spence, the appellant in Spence v. Westfield National Insurance Company
(Sept. 2, 1998), Monroe App. No. 797, unreported. The cases at bar raise the exact issue and arise from the exact events as Spence, supra, I find it unnecessary to revisit such issue again in detail. Accordingly, I would find that the trial court erred in denying appellants' motions for summary judgment and in granting appellees' motions for summary judgment. I would further find that as a matter of law, appellants have stated valid claims for coverage under the uninsured motorists provision of their automobile liability insurance policies. (See Spence, supra) Therefore, I would reverse the decision of the trial court and remand for further proceedings.
APPROVED:
                             ______________________________ EDWARD A. COX, PRESIDING JUDGE